                              IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                          SHERMAN DIVISION


    TODD SARAZINSKI, #02160584                        §

    VS.                                               §                CIVIL ACTION NO. 4:17cv549

    HOPKINS COUNTY LAW ENFORCEMENT §
    CENTER

                                         ORDER OF DISMISSAL

           The above-entitled and numbered civil action was heretofore referred to United States

    Magistrate Judge Christine A. Nowak. The Report and Recommendation of the Magistrate Judge,

    which contains proposed findings of fact and recommendations for the disposition of such action, has

    been presented for consideration, and no objections thereto having been timely filed, the Court is of

.   the opinion that the findings and conclusions of the Magistrate Judge are correct, and adopts same as

    the findings and conclusions of the Court. It is therefore

           ORDERED that the cause of action is DISMISSED with prejudice pursuant to 28 U.S.C.

    § 1915A(b)(1). All motions not previously ruled on are DENIED.

          SIGNED this 4th day of December, 2018.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
